Case 1:17-cv-01895-JBS-JS Document 128 Filed 05/10/19 Page 1 of 2 PagelD: 958

RECEIVED

ks / Cphin y Karke ihe MAY 10 2019

AT 8:36

r 23 by 0h Ser i ety

 

  

" Pbseahrat sw. Ma WiES d Holle EG)
LA? -ev-0l¥ds

7 SVE SAhEn D. Holl 2irveA, EG, ,
Dicwery “ialesh ft Defrclah’ Yo paligre
Ont re fhe CU Ava

ny GUE WAS unded. MERE spo hove “fe

df eC
ond ts ig ansier pig (UAIAL Neder Ott

prety ) dh,

os pe2e Go Sl,
jerthia 4 7M ty LP? be VE
yy Oe 119 sc ale F G2ee/, fe. f2 293 GZ

Lu) C12 16 IG ‘4 We Ae.

Sola BE ei tat fig ies #0
/ on bol all 5 Cth erk

z heVE foo ded by givia me fe YA » Mute bee

Wp ELD) VE” 6g
9 eli | Vp jeO§ 2 96 feabde“s hyp Pry ken
LZ

 

A AG Agatti C2; Ut

hy Cxyol Gp pa

ba [hs : 1 hace wore © Oh hf Eo
[24 “Des ole as it Of" Canes Fadl :
of Biahs ALS aye fad Se.

© M7 (720
/2740 “M3 ZL MUAV WAG, jy
1 CBCT ROY
PBI SEES on) Sy
in ZR i? aS
: ey CGN F

    

% Document 128 Filed 05/10/19 Page 2 of 2 PagelD: 959

pU8-000.¢-ratiow Sa 5 enouszen0s 40
: = = = oes ANSLEY SE vd

Bb, Xe
SED | Hf of)
Tp WOR '| P'S

te OY a

yuaia ‘HST cUWYITA

Wo 08 LY

 

6102 g | AVW
QagAiaoay

  

Ly yop uj fi oF

HD YC) 5f
